Case 1:19-cv-00695-TWP-DML Document 1 Filed 02/15/19 Page 1 of 25 PageID #: 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

 GENESYS TELECOMMUNICATIONS )
 LABORATORIES, INC.,        )
                            )
             Plaintiff,     )
                            )                       Case No.: 1:19-CV-695
 vs.                        )
                            )
 DANIELLE MORALES, MICHAEL  )
 STRAHAN, AND MARK HERTEL,  )
                            )
             Defendants.    )
                            )

                                           COMPLAINT

       Genesys Telecommunications Laboratories, Inc. (“Genesys”), for its Complaint against

Danielle Morales (“Morales”), Michael Strahan (“Strahan”), and Mark Hertel (“Hertel”) (collectively

“Defendants”), states:

                      INTRODUCTION AND NATURE OF THE CASE

       1.      Since the early 1990s, Genesys has been a longstanding and market leading provider

of cloud and on-premises customer experience and contact center solutions. Genesys offers customer

experience platforms that enable enterprises to orchestrate and monitor multimodal omnichannel

journeys and interactions.

       2.      Talkdesk, Inc. (“Talkdesk”) is an upstart competitor in the market and competes with

Genesys. On October 3, 2018, Talkdesk announced that it had raised $100 million in Series B funding,

which it claims is “the largest round ever raised for a private company in the contact center industry.”

See TALKDESK RAISES $100 MILLION           TO   POWER    THE   CONTACT CENTER       OF THE    FUTURE,

https://www.talkdesk.com/news-and-press/press-releases/talkdesk-raises-100-million-to-power-

the-contact-center-of-the-future/.



                                                   1
Case 1:19-cv-00695-TWP-DML Document 1 Filed 02/15/19 Page 2 of 25 PageID #: 2



       3.      Flush with capital and eager to make a splash in the market, Talkdesk began an

aggressive growth and recruitment strategy aimed at its competitor, Genesys. In particular, Talkdesk

aggressively targeted Genesys sales employees in Genesys mid-market segment.

       4.      In a short time span starting in September 2018, more than one dozen Genesys

employees recruited by Talkdesk left the company for Talkdesk. These Genesys employees were

strategically targeted by Talkdesk, with Talkdesk’s behavior described in an email by one of the

Genesys employees it poached as the “harvesting” of Genesys employees.

       5.      With multiple former Genesys mid-market sales employees in its corner, Talkdesk

began targeting customers and prospects that those former Genesys employees were familiar with.

Within weeks of the employees leaving, Talkdesk underbid Genesys on multiple key opportunities for

Genesys customers, including opportunities where Talkdesk was able to win the business over

Genesys.

       6.      Morales, Strahan, and Hertel were highly compensated, trusted employees of Genesys,

and were entrusted by Genesys with substantial trade secrets of Genesys to perform their duties.

Within weeks of each other, these Defendants all abruptly resigned their employment with Genesys

to work for Talkdesk. In the process of doing so, Genesys trade secrets were misappropriated. In

addition, Defendants have breached contractual agreements with Genesys in disclosing confidential

information and soliciting Genesys employees and customers.

       7.      Morales, one of Talkdesk’s targeted recruits, secretly downloaded more than 700

confidential and proprietary Genesys documents, data and materials on her way out of Genesys after

Talkdesk’s recruitment. Hertel likewise downloaded confidential and proprietary Genesys data and

materials. Morales and Hertel both failed to return and account for such Genesys property and trade

secrets upon separating from Genesys, and in fact represented falsely otherwise.




                                                 2
Case 1:19-cv-00695-TWP-DML Document 1 Filed 02/15/19 Page 3 of 25 PageID #: 3



           8.    This lawsuit, based on federal question jurisdiction and supplemental jurisdiction,

seeks redress from the Defendants.

                                              PARTIES

           9.    Genesys is a corporation which has a significant presence in Indiana, specifically with

corporate offices in Indianapolis and more than 700 employees working from those Indianapolis

offices.

           10.   Strahan is a citizen of Indiana who executed an agreement with an Indiana forum-

selection clause, Morales is a citizen of California, and Hertel is a citizen of California who executed

an agreement with an Indiana forum-selection clause.

                                  JURISDICTION AND VENUE

           11.   Subject-matter jurisdiction is proper in this Court pursuant to 28 U.S.C. §§ 1331 and

1367, as this action arises in part under both the federal Defend Trade Secrets Act, 18 U.S.C. § 1836

et seq., and the federal Computer Fraud and Abuse Act, 18 U.S.C. § 1030, and pursuant to 28 U.S.C. §

1367 because all supplemental state law claims arise out of the same case or controversy as the federal

claims over which this Court has original jurisdiction.

           12.   This Court has personal jurisdiction over Strahan because Strahan is domiciled within

this District, Strahan consented to this Court’s jurisdiction through a forum selection clause, and also

because this action arises from Strahan’s knowing and intentional breach of certain contractual,

common law, and statutory obligations owed to Genesys while acting within and causing injury within

this State and District.

           13.   This Court has personal jurisdiction over Hertel because Hertel consented to this

Court’s jurisdiction through an Indiana forum selection clause and also because this action arises from

Hertel’s knowing and intentional breach of certain contractual, common law, and statutory obligations

owed to Genesys while acting within and causing injury within this State and District.

                                                   3
Case 1:19-cv-00695-TWP-DML Document 1 Filed 02/15/19 Page 4 of 25 PageID #: 4



         14.      This Court has personal jurisdiction over Morales because she worked for Genesys

with its significant presence in Indiana where many of its trade secrets are located, interacted with

Genesys staff from Indiana, attended lengthy onsite training in Indiana, and because this action arises

from Morales’ knowing and intentional breach of certain contractual, common law, and statutory

obligations owed to Genesys causing injury within this State and District.

         15.      Pursuant to 28 U.S.C. § 1391(b)(2), venue is proper in this District because a

substantial part of the events giving rise to this action occurred in this District. Further, trade secrets

misappropriated by Defendants have their situs in this District. Additionally, Defendant Strahan

agreed to litigation in Indiana and this District pursuant to forum selection clauses requiring them to

litigate in this District.

                      FACTUAL ALLEGATIONS REGARDING TALKDESK

         16.      Genesys repeats and realleges each and every allegation set forth in the paragraphs

above as if fully set forth herein.

         17.      Genesys is a leading provider of both cloud and on-premises customer experience

solutions. Genesys conducts substantial business in the state of Indiana.

         18.      Talkdesk is a direct competitor of Genesys in the cloud-based call center software

business, and conducts substantial business in Indiana.

         19.      Since September 2018, at least one dozen Genesys employees have left their

employment with Genesys and accepted employment with Talkdesk.

         20.      These former Genesys employees include Defendants Morales, Strahan, and Hertel.

         21.      Talkdesk underbid Genesys for the business of a Genesys customer located in Hawaii,

a bidding process that Hertel and Strahan were involved in while working for Genesys.




                                                    4
Case 1:19-cv-00695-TWP-DML Document 1 Filed 02/15/19 Page 5 of 25 PageID #: 5



        22.      Subject to a reasonable opportunity for investigation and discovery, Hertel and

Strahan misappropriated Genesys confidential information, including but not limited to pricing and

quote information, to underbid Genesys for that business.

        23.     Further, Talkdesk recently won the business of another Genesys prospect based in

California, a prospect that Hertel and Strahan were involved in while working for Genesys. Subject

to a reasonable opportunity for investigation and discovery, proprietary Genesys information, supplied

by Mark Hertel, was used in the bid for that business.

        24.     Genesys has been irreparably damaged and continues to be irreparably damaged by

Defendants’ illegal conduct.

        25.     Genesys has invested significant money in attorneys’ fees to investigate and seek to

stop Defendants’ illegal conduct.

              FACTUAL ALLEGATIONS REGARDING DANIELLE MORALES

        26.     Genesys repeats and realleges each and every allegation set forth in the paragraphs

above as if fully set forth herein.

        27.     Danielle Morales was an Account Executive employed by Genesys. In that position,

Morales was responsible for making sales to Genesys customers and potential customers and

managing customer accounts and relationships.

        28.     As a condition of her employment, Morales entered into several contractual

agreements with Genesys that survive her employment.

        29.     These contractual agreements include restrictive covenants prohibiting her from

disclosing confidential information and soliciting Genesys employees for 12 months, and from

soliciting customers for 6 months after leaving employment with Genesys.

        30.     Morales affirmed these contractual obligations at the end of her employment with

Genesys in September 2018.

                                                  5
Case 1:19-cv-00695-TWP-DML Document 1 Filed 02/15/19 Page 6 of 25 PageID #: 6



        31.     In her job as Account Executive, Morales had access to confidential information

including but not limited to Genesys intellectual property, account and sales plans, pricing, territory

information, customer documents, and product information.

        32.     On July 24, 2018, Talkdesk contacted Morales “wondering” if Morales was “open to

conversations at this time.”

        33.     On August 23, 2018, Talkdesk contacted Morales regarding a potential “opportunity”

with Talkdesk and calling her a “great fit for Talkdesk.”

        34.     Beginning in early September and continuing until her departure, Morales secretly

downloaded hundreds of files of Genesys confidential information from her Genesys computer drive.

Among these downloaded files include 21 files from a folder titled “Pricing,” 19 files from a folder

titled “QBR,” nearly 50 files from a folder titled “Competition,” a folder titled “RFP Information,”

nearly 100 files from a folder titled “Campaigns & Prospecting,” nearly 100 files from a folder titled

“Sales,” nearly 50 files from a folder titled “Accounts” and over 150 files from a folder titled “Product

Information.”

        35.     A sampling of the files downloaded by Morales before leaving Genesys include the

following thirty confidential and proprietary documents:

  Document Name                                             Description
                                                            Spreadsheet list of Genesys Enterprise
  2018 Enterprise Accounts.xlsx                             Account Executives and their customer
                                                            accounts in 2018.
                                                            Spreadsheet list of over 160 prospects and
                                                            information including call center size,
                                                            industry, current call center system being
  Danielles Protected Prospect List 010218.xlsx
                                                            utilized and where that prospect originated
                                                            from, which often was another list belonging
                                                            to a different Genesys account executive.
                                                            Spreadsheet list of Genesys customer
                                                            accounts and which account executive the
  Copy of SoCal Customer Accounts - Second
                                                            account belongs to, including those in mid-
  Pass.xlsx
                                                            market, but also the other segments including
                                                            enterprise and commercial.

                                                   6
Case 1:19-cv-00695-TWP-DML Document 1 Filed 02/15/19 Page 7 of 25 PageID #: 7



                                                             Spreadsheet list of over 50 customers and
                                                             prospects that belong to Hertel, including
    Mark Hertel Assigned Accounts 2.xlsx                     date of last activity, who Hertel assigned the
                                                             account or prospect to, and what current
                                                             system the entity is using.
                                                             Spreadsheet list of prospects in Southern
                                                             California, including information on status of
                                                             Morales progress with each prospect,
    SoCal CU List - MM - 2.8.18.xlsx
                                                             prospect contact information,
                                                             employee/agent size and current call center
                                                             systems used.
                                                             Spreadsheet list of over 100 prospects
                                                             Danielle targeted while working for Genesys,
    Danielle's Prospect List 031218 rev 2.csv
                                                             with information on each customer including
                                                             industry.
                                                             Spreadsheet list including information on
                                                             over 100 prospects, including prospects who
    Danielle's Final Master List 022118.xlsx
                                                             had already gone to other account executives
                                                             within Genesys.
                                                             Document containing confidential pricing
    PureCloud-User-Price-and-Feature-Matrix-1.pdf
                                                             information for Genesys PureCloud product.
                                                             Spreadsheet list of the pricing for PureCloud
    PCV-INTL-TFN-Pricing.pdf                                 Voice International Toll Free calls in each
                                                             international country.
                                                             Presentation summarizing changes to
    PureCloud_Offer_Update_New Fees in 2018.pdf              Genesys fees in 2018 and also explaining
                                                             services that will become available in 2018.
                                                             Spreadsheet containing Genesys
                                                             PureConnect product pricing, including base
    PRI - PureConnect Cloud - CaaS Price List USD -          pricing and the price of certain add-ons and
    INT.pdf                                                  other monthly prices. Price sheet contains
                                                             over 250 individual price points for various
                                                             PureConnect services.
                                                             Updated price list of Genesys PureConnect
    PRI - PureConnect Subscription Price List NA
                                                             Subscription prices for 2018, including base
    CAD - INT.pdf
                                                             price and other add-ons and monthly prices.
                                                             Price list of Genesys PureEngage
    PRI - PureEngage Subscription Price List NA
                                                             Subscription prices for 2018 including base
    USD - INT.pdf
                                                             package and available add-ons.
                                                             Quote for PureCloud services for Customer-
                                                             1, includes Genesys End User Agreement for
    [Partner 1] Quote for [Customer 1], LLC HRA
                                                             PureCloud and PureCloud Voice. Quote
    050218.pdf1
                                                             includes list price, partner price and discounts
                                                             offered by Genesys and Partner 1.

1
  Genesys is redacting the names of its Partners and Customers that are included in the file names to preserve
confidentiality.

                                                      7
Case 1:19-cv-00695-TWP-DML Document 1 Filed 02/15/19 Page 8 of 25 PageID #: 8



                                                  An analysis created by Genesys Financial
                                                  Analytics & Strategy Team for Customer 1 to
  [Customer 1]- HRA -SOW 033018.docx
                                                  examine potential ROI that may be realized
                                                  by deploying proposed Genesys solutions.
                                                  Spreadsheet calculation of discount being
  [Customer 2] Discount comparison.xlsx
                                                  offered to Customer 2.
                                                  Evaluation created for Customer 3 in attempt
                                                  to sell Genesys PureCloud product.
  PureCloud Evaluation for [Customer 3]
                                                  Document includes a quote for a 30-day trial,
  MS060617.pdf
                                                  Genesys normal terms and conditions for a
                                                  trial period and a required NDA.
                                                  Presentation summarizing key confidential
                                                  information from Customer 4. Presentation
                                                  includes information on a prospect’s current
  5 x 5 ST - Deal Review Template Oct 2016 -
                                                  call center problems, value of account, cost
  INT.pptx
                                                  of Genesys products, discount rates being
                                                  offered to prospect, organizational chart of
                                                  the prospect.
                                                  Data analysis of Customer 1's use of Genesys
  [Customer 1] Customer Data confirmation updated product, including how often call center
  081718.xlsx                                     agents are using the product and how they
                                                  are spending that time.
                                                  A picture taken of a whiteboard with
                                                  information written on the board pertaining
  Genesys Structure and Breakdown of Services.jpg to each of Genesys sales segments and how
                                                  they interact with each of Genesys products
                                                  and services.
                                                  Report based on competitive information
                                                  collected by Genesys. Presentation has a
                                                  disclaimer on the first slide explaining that it
                                                  is confidential and for internal use only - each
  CI - Competitive Landscape Report February 2018 slide contains a footer with a similar
  - INT (2).pdf                                   disclaimer. Report contains an aggregation of
                                                  competitor revenue information, acquisition
                                                  and other business changes of competitors,
                                                  collected and summarized by Genesys
                                                  Competitive Intelligence Team.
                                                  PowerPoint containing confidential revenue
                                                  information for Genesys, including value of
                                                  its North American pipeline and also value of
                                                  "wins." Document also differentiates by
  Genesys-Chart-Results-to-Date_v4.pdf            Genesys product and segmentation and
                                                  shows where pipeline value is coming from.
                                                  Document contains a spreadsheet of all
                                                  Genesys marketing events and pipeline
                                                  touched and sourced from each event.


                                               8
Case 1:19-cv-00695-TWP-DML Document 1 Filed 02/15/19 Page 9 of 25 PageID #: 9



                                                        Document explaining what each of Genesys
                                                        products offers and what they will be offering
  PAN - Product Roadmap - PureConnect - PDF
                                                        in the near future. Document explains that in
  Version.pdf
                                                        order to share with partners or customers an
                                                        NDA needs to be signed.
                                                        Sales presentation explaining Genesys
                                                        PureBridge customer service program and
                                                        how it can improve customer experience.
                                                        Presentation includes incentives that Genesys
                                                        is offering for customers to migrate to
  PPT - PureBridge 2.0 Sales Presentation.pptx          Genesys from a competing product.
                                                        Presentation includes proprietary data
                                                        gathered from customer accounts about their
                                                        customer experience and the financial
                                                        benefits it has derived, it also includes several
                                                        customer names and customer testimonials.
                                                        Graphic depicting the layout of Genesys Mid-
  Mid-Market West Team (2).png
                                                        Market West team territories.
                                                        Spreadsheet listing what Account Executive
  Territory Assignmetns spreadsheet.xlsx                is assigned to which territory within the Mid-
                                                        Market West territory.
                                                        Training document detailing how an account
  PureCloud Quoting Guide.pdf                           executive can use Genesys system to produce
                                                        a quote for a prospect.
                                                        Genesys proprietary and confidential
                                                        PowerPoint explaining changes to how its
  2018 Rules of Engagement Full.pdf
                                                        accounts are segmented by call center seat
                                                        count in 2018.
                                                        Spreadsheet with built in formulas that can
  Configuration Tool.xlsm                               be used to provide a customer with a detailed
                                                        quote for Genesys products and services.
                                                        Spreadsheet with built in formulas that can
  Margin calculatorV2.xlsx                              calculate the cost to Genesys Partners after
                                                        available discounts.

       36.     The confidential information downloaded by Morales includes Genesys intellectual

property, account and sales plans, pricing information, territory information, marketing information,

customer account information and documentation, product information, and presentations.

       37.     On September 25, 2018, Morales secretly forwarded two emails from a Genesys

customer to her personal email account, both dealing with challenges the customer was facing with

Genesys product.


                                                 9
Case 1:19-cv-00695-TWP-DML Document 1 Filed 02/15/19 Page 10 of 25 PageID #: 10



         38.     Morales resigned her employment with Genesys effective September 28, 2018.

         39.     Morales is now employed as an Enterprise Account Executive with Talkdesk.

         40.     Subject to a reasonable opportunity for investigation and discovery, Morales has

 recruited other Genesys employees to work at Talkdesk.

         41.     Subject to a reasonable opportunity for investigation and discovery, Morales has used

 confidential Genesys information to solicit Genesys customers.

         42.     Genesys has been irreparably damaged and continues to be irreparably damaged by

 Morales’ illegal conduct.

         43.     Genesys has invested significant money in attorneys’ fees to investigate and seek to

 stop Morales’ illegal conduct. Genesys demanded by written letter dated November 15, 2018, that

 Morales cease and desist her conduct; Morales responded and did not disclose her downloading and

 continued possession of Genesys confidential, proprietary data and materials.

         44.     Genesys seeks preliminary and permanent injunctive relief against Morales, and

 recovery of attorneys’ fees and costs.

                  FACTUAL ALLEGATIONS REGARDING MARK HERTEL

         45.     Genesys repeats and realleges each and every allegation set forth in the paragraphs

 above as if fully set forth herein.

         46.     Hertel was initially hired by Interactive Intelligence, now part of Genesys, as West

 Area Director in November 2013.

         47.     Hertel was most recently an Area Director of Sales at Genesys. In that position, Hertel

 oversaw all sales activity in Genesys West Region and managed a team of Account Executives.

         48.     As a condition of his employment, Hertel entered into several contractual agreements

 with Interactive Intelligence that survive his employment and are binding on him and inure to the

 benefit of Genesys as Interactive Intelligence’s successor and assign.

                                                   10
Case 1:19-cv-00695-TWP-DML Document 1 Filed 02/15/19 Page 11 of 25 PageID #: 11



        49.     These contractual agreements include agreements not to disclose confidential

 information and not to solicit Genesys employees or customers for 12 months after leaving

 employment with Genesys.

        50.     In his job as Area Director of Sales in the West Region, Hertel had access to

 confidential information including but not limited to Genesys intellectual property, account and sales

 plans, pricing, territory information, customer docs, product information, and employee salary data.

        51.     Upon and after separation from Genesys, Hertel retained downloaded Genesys

 confidential, proprietary data and materials, and failed to return this Genesys property upon

 separation.

        52.     Hertel had knowledge of Genesys’ attempts to win the business of various Genesys

 prospects.

        53.     The relevant bids were run by a west region Account Executive under Hertel’s

 supervision.

        54.     Hertel had knowledge of the prices Genesys quoted in those bids, the proprietary

 information used in those bids, and the proprietary information used by the Account Executive in

 pursuing the business on behalf of Genesys.

        55.     For example, Hertel participated in one of the customer’s “game plan” meetings with

 the Account Executive and other Genesys sales employees.

        56.     Hertel exchanged several communications with the Account Executive regarding a

 specific deal, including strategy on prices and other credits and discounts that Genesys could give to

 the customer so that the customer would remain a customer of Genesys.

        57.     Hertel received communications from representatives of the customer regarding the

 potential deal and costs of that deal just days before leaving Genesys.

        58.     Hertel’s employment with Genesys ended on September 28, 2018.

                                                   11
Case 1:19-cv-00695-TWP-DML Document 1 Filed 02/15/19 Page 12 of 25 PageID #: 12



         59.     Hertel is now employed as a Vice President of Sales with Talkdesk.

         60.     Subject to a reasonable opportunity for investigation and discovery, Hertel solicited

 customers and active prospects of Genesys on behalf of Talkdesk.

         61.     Subject to a reasonable opportunity for investigation and discovery, Hertel has taken

 Genesys proprietary and confidential information used for bids and used it for the benefit of Talkdesk

 in attempting to win the business of those companies.

         62.     Specifically, in October 2018, Hertel disclosed Genesys’ proprietary and confidential

 information to a Talkdesk Executive Vice President for the purpose of using the information in

 Talkdesk’s bid with the California-based customer.

         63.     Subject to a reasonable opportunity for investigation and discovery, Talkdesk used this

 information in its bid to win that business.

         64.     Talkdesk recently won the business of the customer over Genesys.

         65.     Subject to a reasonable opportunity for investigation and discovery, Hertel has

 recruited other Genesys employees to work at Talkdesk.

         66.     Subject to a reasonable opportunity for investigation and discovery, Hertel has used

 other confidential Genesys information to solicit Genesys employees and customers.

         67.     Genesys has been irreparably damaged and continues to be irreparably damaged by

 Hertel’s illegal conduct.

         68.     Genesys has invested significant money in attorneys’ fees to investigate and seek to

 stop Hertel’s illegal conduct.

         69.     Genesys demanded by written letter dated November 14, 2018, that Hertel cease and

 desist his conduct; Hertel did not respond.

         70.     Genesys seeks preliminary and permanent injunctive relief against Hertel, as well as

 damages, royalties, liquidated damages, treble damages, punitive damages, costs, and attorneys’ fees.

                                                   12
Case 1:19-cv-00695-TWP-DML Document 1 Filed 02/15/19 Page 13 of 25 PageID #: 13



                   FACTUAL ALLEGATIONS REGARDING MICHAEL STRAHAN

         71.     Genesys repeats and realleges each and every allegation set forth in the paragraphs

 above as if fully set forth herein.

         72.     Michael Strahan was initially hired by Interactive Intelligence, now part of Genesys, as

 a Test Engineer in September 2000.

         73.     Strahan was most recently an Area Director of Sales at Genesys. In that position,

 Strahan oversaw all sales activity in Genesys’ Central Region and managed a team of Account

 Executives.

         74.     As a condition of his employment, Strahan entered into several contractual agreements

 with Interactive Intelligence that survive his employment and are binding on him and inure to the

 benefit of Genesys as Interactive Intelligence’s successor and assign.

         75.     These contractual agreements include agreements not to disclose confidential

 information and not to solicit Genesys employees or customers for 18 months after leaving

 employment with Genesys.

         76.     In his job as an Area Director of Sales, Strahan had access to confidential information

 including but not limited to Genesys intellectual property, account and sales plans, pricing, territory

 information, customer docs, product information, and employee salary data.

         77.     In his job as an Area Director of Sales, Strahan had access to confidential information

 related to Genesys’ bid to keep the business of a customer located in Hawaii and also win the business

 of another customer located in California, including the quote and prices offered to those companies.

         78.     Prior to leaving his employment with Genesys, Strahan deleted several files and

 documents from his computer drive.

         79.     Strahan’s employment with Genesys ended on September 30, 2018.

         80.     Strahan is now employed as a Vice President of Sales with Talkdesk.

                                                   13
Case 1:19-cv-00695-TWP-DML Document 1 Filed 02/15/19 Page 14 of 25 PageID #: 14



         81.     Strahan received communications from Talkdesk identifying his orientation and “Day

 One” occurring on September 17, 2018.

         82.     Between September 17 and September 30, Strahan continued to email customers on

 behalf of Genesys from his Genesys email account.

         83.     Strahan traveled to Hawaii as a representative of Talkdesk to pitch the customer in an

 attempt to win their business.

         84.     Strahan used confidential Genesys information to undercut the price of Genesys’ bid

 to that customer in an attempt to win that business for Talkdesk.

         85.     Subject to a reasonable opportunity for investigation and discovery, Strahan used

 confidential Genesys information to assist in winning the business of another customer based in

 California, on behalf of Talkdesk.

         86.     Subject to a reasonable opportunity for investigation and discovery, Strahan has

 recruited other Genesys employees to come work at Talkdesk.

         87.     Subject to a reasonable opportunity for investigation and discovery, Strahan has used

 confidential Genesys information to solicit other Genesys employees and customers.

         88.     Genesys has been irreparably damaged and continues to be irreparably damaged by

 Strahan’s illegal conduct.

         89.     Genesys has invested significant money in attorneys’ fees to investigate and seek to

 stop Strahan’s illegal conduct. Genesys demanded by written letter dated November 15, 2018, that

 Strahan cease and desist his conduct; Strahan did not respond.

         90.     Genesys seeks preliminary and permanent injunctive relief against Strahan, as well as

 damages, royalties, liquidated damages, treble damages, punitive damages, costs, and attorneys’ fees.




                                                  14
Case 1:19-cv-00695-TWP-DML Document 1 Filed 02/15/19 Page 15 of 25 PageID #: 15



           SPECIFIC COUNTS AGAINST DEFENDANT DANIELLE MORALES

 Count I – Defend Trade Secrets Act, 18 U.S.C. § 1836 et seq.

         91.     Genesys repeats and realleges each and every allegation set forth in the paragraphs

 above as if fully set forth herein.

         92.     Genesys developed and maintained substantial trade secrets.

         93.     Under DTSA, Morales has a duty not to misappropriate information she knows or has

 reason to know is trade secret information.

         94.     Morales knew or had reason to know that Genesys confidential and proprietary

 information she downloaded was trade secret information.

         95.     Morales misappropriated Genesys trade secrets by downloading confidential and

 proprietary information from her computer drive in the weeks leading up to her departure from

 Genesys and then retaining that information after her employment ended and further disclosing that

 information to Talkdesk.

         96.     Morales misappropriated Genesys trade secrets by sending customer emails and

 information to her private email account in the days leading up to her departure from Genesys, and

 then retaining that information after her employment ended and further disclosing that information

 to Talkdesk.

         97.     Morales’ conduct was willful.

         98.     Genesys has been damaged by Morales’ misappropriation of trade secrets.

 Count II – Computer Fraud and Abuse Act, 18 U.S.C. § 1030.

         99.     Genesys repeats and realleges each and every allegation set forth in the paragraphs

 above as if fully set forth herein.

         100.    Genesys internal network and related company-owned electronic devices, accounts,

 and databases are “protected computers” under the Computer Fraud and Abuse Act.

                                                 15
Case 1:19-cv-00695-TWP-DML Document 1 Filed 02/15/19 Page 16 of 25 PageID #: 16



         101.    Morales knowingly and intentionally accessed Genesys internal network and company-

 owned computer without authorization and/or in excess of her authorized access, with intent to

 defraud Genesys and with an intent to misappropriate its confidential, proprietary, and trade secret

 information for use in competition against Genesys following resignation of her employment.

         102.    As a direct and proximate result of Morales’ unauthorized access to its internal network

 and company-owned computer, and subsequent misappropriation of its confidential, proprietary and

 trade secret information, Genesys has suffered and will continue to suffer losses in excess of $5,000

 during the applicable one-year period.

 Count III – Indiana Computer Trespass Law, Ind. Code Ann. § 34-43-2-3.

         103.    Genesys repeats and realleges each and every allegation set forth in the paragraphs

 above as if fully set forth herein.

         104.    Genesys internal network and company-owned computers constitute “computer

 systems” and “computer networks” under the Indiana Computer Trespass law.

         105.    Morales knowingly and intentionally accessed Genesys internal network and company-

 owned computer without the consent of Genesys when she misappropriated its confidential,

 proprietary, and trade secret information from Genesys internal network and/or Genesys company-

 owned computer.

         106.    Genesys has been damaged by Morales’ violation of the Indiana Computer Trespass

 law and subsequent misappropriation of its trade secret information thereby.

         107.    Morales’ violation of the Indiana Computer Trespass law falls within Indiana’s

 Victim’s Recovery Act, Ind. Code Ann. § 34-24-3-1, entitling Genesys to treble damages and attorney’s

 fees.




                                                   16
Case 1:19-cv-00695-TWP-DML Document 1 Filed 02/15/19 Page 17 of 25 PageID #: 17



 Count IV – Conversion.

         108.    Genesys repeats and realleges each and every allegation set forth in the paragraphs

 above as if fully set forth herein.

         109.    Morales converted Genesys property while employed by downloading confidential and

 proprietary information with no legitimate business purpose during her employment with Genesys,

 and by continuing to possess this information after her employment with Genesys terminated.

         110.    Genesys has been damaged by Morales’ conversion of Genesys property.

         111.    Morales’ conversion of Genesys property falls within Indiana’s Victim’s Recovery Act,

 Ind. Code Ann. § 34-24-3-1, entitling Genesys to treble damages and attorney’s fees.

 Count V – Breach Of Contract (Non-Solicitation).

         112.    Genesys repeats and realleges each and every allegation set forth in the paragraphs

 above as if fully set forth herein.

         113.    Morales entered into a valid and binding agreement with Genesys during her

 employment.

         114.    Morales has solicited, and continues to solicit, both Genesys employees and Genesys

 customers and prospective customers in violation of that agreement.

         115.    Genesys has been damaged as a result of Morales’ breach of said agreement.

         WHEREFORE, Genesys Telecommunications Laboratories, Inc. prays for judgment against

 Defendant Danielle Morales and requests the following relief against Morales:

         (1)     That the Court issue an Order granting Genesys’ Motion for a Preliminary and

 Permanent Injunction enforcing the contract between Morales and Genesys and prohibiting Morales

 from misappropriating trade secrets; and

         (2)     That Genesys be awarded attorneys’ fees and costs associated with bringing and

 prosecuting this action.

                                                  17
Case 1:19-cv-00695-TWP-DML Document 1 Filed 02/15/19 Page 18 of 25 PageID #: 18



            SPECIFIC COUNTS AGAINST DEFENDANT MICHAEL STRAHAN

 Count VI – Tortious Interference With Contract.

         116.    Genesys repeats and realleges each and every allegation set forth in the paragraphs

 above as if fully set forth herein.

         117.    Genesys and its employees have contractual agreements.

         118.    Strahan knew or should have known about the contractual relationship between

 former Genesys employees he solicited on behalf of Talkdesk.

         119.    Subject to a reasonable opportunity for investigation and discovery, Strahan

 intentionally solicited Genesys employees to breach their contracts with Genesys, to work for

 Talkdesk, and to supply Talkdesk with confidential and proprietary information.

         120.    Strahan’s interference was not justified.

         121.    Strahan’s interference caused harm to Genesys.

 Count VII – Breach Of Contract (Non-Solicitation).

         122.    Genesys repeats and realleges each and every allegation set forth in the paragraphs

 above as if fully set forth herein.

         123.    Strahan entered into a valid and binding agreement with Genesys predecessor

 Interactive Intelligence during his employment.

         124.    Those agreements, including the restrictive covenants contained therein, are binding

 on Strahan and all of Interactive Intelligence’s successors and assigns – including Genesys.

         125.    Strahan has solicited, and continues to solicit, both Genesys employees and Genesys

 customers and prospective customers in violation of that agreement.

         126.    Genesys has been damaged as a result of Strahan’s breach of said agreement.




                                                    18
Case 1:19-cv-00695-TWP-DML Document 1 Filed 02/15/19 Page 19 of 25 PageID #: 19



 Count VIII – Breach Of Fiduciary Duty Of Loyalty.

            127.   Genesys repeats and realleges each and every allegation set forth in the paragraphs

 above as if fully set forth herein.

            128.   Strahan owed Genesys, as its employee and Area Director of Sales, a fiduciary duty of

 loyalty.

            129.   Strahan breached that duty of loyalty in undertaking activity for the benefit of Talkdesk

 while still employed with Genesys.

            130.   Genesys has been damaged as a result of Strahan’s breach of said fiduciary duty of

 loyalty.

 Count IX - Defend Trade Secrets Act, 18 U.S.C. § 1836 et seq

            131.   Genesys repeats and realleges each and every allegation set forth in the paragraphs

 above as if fully set forth herein.

            132.   Genesys developed and maintained substantial trade secrets.

            133.   Under DTSA, Strahan has a duty not to misappropriate information he knows or has

 reason to know is trade secret information.

            134.   Strahan knew or had reason to know that Genesys confidential and proprietary

 information he downloaded was trade secret information.

            135.   Subject to a reasonable opportunity for investigation and discovery, Strahan

 misappropriated Genesys trade secrets.

            136.   In his job as an Area Director of Sales, Strahan had access to confidential information

 including but not limited to Genesys intellectual property, account and sales plans, Pricing, territory

 information, customer docs, product information, and employee salary data.




                                                      19
Case 1:19-cv-00695-TWP-DML Document 1 Filed 02/15/19 Page 20 of 25 PageID #: 20



        137.    In his job as an Area Director of Sales, Strahan had access to confidential information

 related to Genesys’ bid to keep the business of a customer located in Hawaii and also win the business

 of another customer located in California, including the quote and prices offered to those companies.

        138.    Prior to leaving his employment with Genesys, Strahan deleted several files and

 documents from his computer drive.

        139.    Strahan’s employment with Genesys ended on September 30, 2018.

        140.    Strahan received communications from Talkdesk identifying his orientation and “Day

 One” occurring on September 17, 2018.

        141.    Between September 17 and September 30, Strahan continued to email Genesys

 customers from his Genesys email account.

        142.    Strahan traveled to Hawaii as a representative of Talkdesk to pitch the customer in an

 attempt to win their business.

        143.    Strahan used confidential Genesys information to undercut the price of Genesys’ bid

 to that customer in an attempt to win that business for Talkdesk.

        144.    Subject to a reasonable opportunity for investigation and discovery, Strahan used

 confidential Genesys information to assist in winning the business of another customer based in

 California, on behalf of Talkdesk.

        145.    Subject to a reasonable opportunity for investigation and discovery, Strahan has

 recruited other Genesys employees to work at Talkdesk.

        146.    Subject to a reasonable opportunity for investigation and discovery, Strahan has used

 confidential Genesys information to solicit other Genesys employees and customers.

        147.    Genesys has been damaged by Strahan’s misappropriation of trade secrets.

        WHEREFORE, Genesys Telecommunications Laboratories, Inc. prays for judgment against

 Defendant Michael Strahan and requests the following relief against Strahan:

                                                  20
Case 1:19-cv-00695-TWP-DML Document 1 Filed 02/15/19 Page 21 of 25 PageID #: 21



           (1)     That the Court issue an Order granting Genesys’ Motion for a Preliminary and

 Permanent Injunction enforcing the contract between Strahan and Genesys and prohibiting Strahan

 from interfering with contract;

           (2)     That the Court issue a preliminary and permanent injunction prohibiting Strahan from

 misappropriating Genesys trade secrets;

           (3)     That Genesys be awarded actual, compensatory, consequential, liquidated, and special

 damages in an amount to be determined at trial;

           (4)     That Genesys be awarded punitive damages;

           (5)     That Genesys be awarded attorneys’ fees and costs associated with bringing and

 prosecuting this action;

           (6)     That Genesys be awarded prejudgment interest; and

           (7)     That Genesys be awarded such other and further relief as this Court deems just and

 proper.

                  SPECIFIC COUNTS AGAINST DEFENDANT MARK HERTEL

 Count X - Defend Trade Secrets Act, 18 U.S.C. § 1836 et seq

           148.    Genesys repeats and realleges each and every allegation set forth in the paragraphs

 above as if fully set forth herein.

           149.    Genesys developed and maintained substantial trade secrets.

           150.    Under DTSA, Hertel has a duty not to misappropriate information he knows or has

 reason to know is trade secret information.

           151.    Hertel knew or had reason to know that Genesys confidential and proprietary

 information he downloaded was trade secret information.




                                                    21
Case 1:19-cv-00695-TWP-DML Document 1 Filed 02/15/19 Page 22 of 25 PageID #: 22



          152.   Hertel misappropriated Genesys trade secrets by downloading confidential and

 proprietary information from his computer and then retaining that information after his employment

 ended.

          153.   In his job as Area Director of Sales in the West Region, Hertel had access to

 confidential information including but not limited to Genesys intellectual property, account and sales

 plans, pricing, territory information, customer docs, product information, and employee salary data.

          154.   Upon and after separation from Genesys, Hertel retained downloaded Genesys

 confidential, proprietary data and materials, and failed to return this Genesys property upon

 separation.

          155.   Hertel had knowledge of Genesys attempts to win the business of various Genesys

 prospects.

          156.   The relevant bids were run by a west region Account Executive under Hertel’s

 supervision.

          157.   Hertel had knowledge of the prices Genesys quoted in those bids, the proprietary

 information used in those bids, and the proprietary information used by the Account Executive in

 pursuing the business on behalf of Genesys.

          158.   For example, Hertel participated in one of the customer’s “game plan” meetings with

 the Account Executive and other Genesys sales employees.

          159.   Hertel exchanged several communications with the Account Executive regarding a

 specific deal, including strategy on prices and other credits and discounts that Genesys could give to

 the customer so that the customer would remain a customer of Genesys.

          160.   Hertel received communications from representatives of the customer regarding the

 potential deal and costs of that deal just days before leaving Genesys.

          161.   Hertel’s employment with Genesys ended on September 28, 2018.

                                                   22
Case 1:19-cv-00695-TWP-DML Document 1 Filed 02/15/19 Page 23 of 25 PageID #: 23



         162.    Hertel is now employed as a Vice President of Sales with Talkdesk.

         163.    Subject to a reasonable opportunity for investigation and discovery, Hertel solicited

 customers and active prospects of Genesys on behalf of Talkdesk.

         164.    Subject to a reasonable opportunity for investigation and discovery, Hertel has taken

 Genesys proprietary and confidential information used for bids and used it for the benefit of Talkdesk

 in attempting to win the business of those companies.

         165.    Specifically, in October 2018, Hertel disclosed Genesys proprietary and confidential

 information to a Talkdesk Executive Vice President for the purpose of using the information in

 Talkdesk’s bid with the California-based customer.

         166.    Subject to a reasonable opportunity for investigation and discovery, Talkdesk used this

 information in its bid to win that business.

         167.    Talkdesk recently won the business of the customer over Genesys.

         168.    Subject to a reasonable opportunity for investigation and discovery, Hertel has

 recruited other Genesys employees to come work at Talkdesk.

         169.    Subject to a reasonable opportunity for investigation and discovery, Hertel has used

 other confidential Genesys information to solicit Genesys employees and customers.

         170.    Hertel’s conduct was willful.

         171.    Genesys has been damaged by Hertel’s misappropriation of trade secrets.

 Count XI – Conversion.

         172.    Genesys repeats and realleges each and every allegation set forth in the paragraphs

 above as if fully set forth herein.

         173.    Hertel converted Genesys property while employed by downloading confidential and

 proprietary information with no legitimate business purpose during his employment with Genesys,

 and by continuing to possess this information after his employment with Genesys terminated.

                                                   23
Case 1:19-cv-00695-TWP-DML Document 1 Filed 02/15/19 Page 24 of 25 PageID #: 24



         174.    Genesys has been damaged by Hertel’s conversion of Genesys property.

         175.    Hertel’s conversion of Genesys property falls within Indiana’s Victim’s Recovery Act,

 Ind. Code Ann. § 34-24-3-1, entitling Genesys to treble damages and attorney’s fees.

 Count XII – Breach of Contract.

         176.    Genesys repeats and realleges each and every allegation set forth in the paragraphs

 above as if fully set forth herein.

         177.    Hertel entered into a valid and binding agreement with Genesys predecessor

 Interactive Intelligence during his employment.

         178.    Those agreements, including the restrictive covenants contained therein, are binding

 on Hertel and all of Interactive Intelligence’s successors and assigns – including Genesys.

         179.    Hertel has solicited, and continues to solicit, both Genesys employees and Genesys

 customers and prospective customers in violation of that agreement.

         180.    Genesys has been damaged as a result of Hertel’s breach of contract.

         WHEREFORE, Genesys Telecommunications Laboratories, Inc. prays for judgment against

 Defendant Mark Hertel and requests the following relief against Hertel:

         (1)     That the Court issue a preliminary and permanent injunction prohibiting Hertel from

 misappropriating Genesys trade secrets and from possessing converted Genesys property;

         (2)     That Genesys be awarded actual, compensatory, consequential, liquidated, treble, and

 special damages in an amount to be determined at trial;

         (3)     That Genesys be awarded punitive damages;

         (4)     That Genesys be awarded attorneys’ fees and costs associated with bringing and

 prosecuting this action;

         (5)     That Genesys be awarded prejudgment interest; and




                                                   24
Case 1:19-cv-00695-TWP-DML Document 1 Filed 02/15/19 Page 25 of 25 PageID #: 25



           (6)   That Genesys be awarded such other and further relief as this Court deems just and

 proper.



                                                  Respectfully submitted,

                                                  GENESYS TELECOMMUNICATIONS
                                                  LABORATORIES, INC.

                                                  By its Attorneys,

 February 15, 2019                                __s/John R. Maley_______________________
                                                  John R. Maley (14300-89)
                                                  Thomas C. Payne (34727-49)
                                                  BARNES & THORNBURG LLP

                                                  11 South Meridian Street
                                                  Indianapolis, Indiana 46204
                                                  Telephone: (317) 236-1313
                                                  Email: jmaley@btlaw.com
                                                  Email: tpayne@btlaw.com




                                                 25
